DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Independent claims 1 and 15 are allowable. The restriction requirement between claims 1-17 and claims 18-20, as set forth in the Office action mailed on 06/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 18 and 20 are withdrawn. Furthermore, previously withdrawn claim 10 directed to non-elected species as a result of a restriction requirement require all the limitations of the allowable product claim and are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Applicant’s amendment to claim 15 has been acknowledged in reply filed 11/15/2021; claim objection has been withdrawn.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Ward on 05/04/2022.
The application has been amended as follows:
Specification: para. 0017 line 4 and 0035 line 3 “rachet” has been replaced with --ratchet--.
Claims 10, 18, and 20 are rejoined.
Claim 18: line 3 “a medical device” has been replaced with -- the medical device --. 
Claim 18: line 41 “an opening” has been replaced with -- the opening--.
Claim 25: line 27 “he” has been replaced with --the --.

Allowable Subject Matter
Claims 1-3, 10, 13-15, 17,18, and 20-25 are allowed.
The closest prior art of record, Staggs (US 2012/0010654), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claims 1, 15, 18, 23, and 25, which recites, inter alia “the first straight portion of the first end of the flexible member is permanently affixed within the first connector channel of the distal end of the first arm, and the second straight portion of the second end of the flexible member is permanently affixed within the second connector channel of the distal end of the second arm;”, “wherein the ring-shaped portion of the flexible member is offset from the distal end of the first arm and the distal end of the second arm.”, and “wherein the first straight portion of the flexible member is permanently bonded within the first connector channel of the distal end of the first arm, and the second straight portion of the flexible member is permanently bonded within the second connector channel of the distal end of the second arm.”.
As described in the previous office action, Staggs discloses a medical clamp (20) (Fig. 1) comprising all of the limitations set forth in the previously recited claim 1. However, Staggs fails to disclose the first and second straight portions of the first and second ends of the flexible member are permanently affixed or permanently bonded within the first and second connector channels of the distal end of the first and second arms. Staggs also fails to disclose wherein the ring-shaped portion of the flexible member is offset from the distal end of the first arm and the distal end of the second arm.
Because none of the prior art documents teach “the first straight portion of the first end of the flexible member is permanently affixed within the first connector channel of the distal end of the first arm, and the second straight portion of the second end of the flexible member is permanently affixed within the second connector channel of the distal end of the second arm;”, “wherein the ring-shaped portion of the flexible member is offset from the distal end of the first arm and the distal end of the second arm.”, and “wherein the first straight portion of the flexible member is permanently bonded within the first connector channel of the distal end of the first arm, and the second straight portion of the flexible member is permanently bonded within the second connector channel of the distal end of the second arm.” as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1, 15, 18, 23, and 25 according to the prior art documents or a combination thereof because the suggested combination of references would require a substantial reconstruction and redesign of the elements shown in Stagg as well as a change in the basic principle under which the Stagg construction was designed to operate. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN DUBOSE/Examiner, Art Unit 3771     

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771